Title: To George Washington from Matthias Ogden, 29 May 1782
From: Ogden, Matthias
To: Washington, George


                        
                            Sir,
                            Newark 29th May 1782
                        
                        Agreeably to your Excellencys directions, through Col. Smith, I have taken up Mr Pier Depeyster as a spy in
                            the employ of the Enemy—I send him this Instant to the Jersey Camp where care will be taken of him untill further orders.
                        I send Mr Abm Cadmus by Lieut. Rhea to Head Quarters. Mr Rhea will inform your Excellency of the particulars
                            relating him. I enclose the latest Papers & am With the greatest respect your Excellencys humble servant
                        
                            M. Ogden
                        
                        
                            N.B. The fleet has sailed—The young Prince arrived yesterday at New York from a Cruize in the Warrick
                                50 Gun Ship.
                        

                    